UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of April 2014 Commission File Number 000-28584 Check Point Software Technologies Ltd. (Translation of Registrant’s name into English) 5 Ha’solelim Street Tel Aviv, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F: Form20-F þ Form40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): CHECK POINT SOFTWARE TECHNOLOGIES LTD. 5 Ha’solelim Street Tel Aviv, Israel PROXY STATEMENT ANNUAL GENERAL MEETING OF SHAREHOLDERS May 28, 2014 We invite you to attend the Annual General Meeting of Shareholders of Check Point Software Technologies Ltd.The meeting will be held on May 28, 2014 at 5:00 P.M. (Israel time), at Check Point’s principal executive offices at 5 Ha’solelim St., Tel Aviv, Israel. We are sending you this Proxy Statement because you hold Check Point ordinary shares.Our board of directors is asking that you sign and send in your proxy card, attached to this Proxy Statement, in order to vote at the meeting or at any adjournment of the meeting. Agenda Items The following matters are on the agenda for the meeting: to elect six directors – the terms of six of our current directors will expire at the meeting, and we are proposing to reelect these six directors; to elect two outside directors – the terms of two of our outside directors will expire at the meeting, and we are proposing to reelect these two outside directors; to ratify the appointment and compensation of Kost, Forer, Gabbay & Kasierer, a member of Ernst & Young Global, as our independent registered public accounting firm for 2014 – Israeli law requires that we ask you, on an annual basis, to approve our auditors; when this proposal is raised, you will also be invited to discuss our 2013 consolidated financial statements; and as required by Israeli law, to approve the compensation forour Chief Executive Officer who is also the Chairman of our board of directors. How You Can Vote You can vote your shares by attending the meeting or by completing and signing a proxy card.Attached is the proxy card for the meeting that is being solicited by our board of directors.Please follow the instructions on the proxy card.You may change your mind and cancel your proxy card by sending us written notice, by signing and returning a proxy card with a later date, or by voting in person or by proxy at the meeting.We will not be able to count a proxy card unless we receive it at our principal executive offices at 5 Ha’solelim Street, Tel Aviv, Israel, or our registrar and transfer agent receives it in the enclosed envelope, by May 28, 2014 at 6:59 A.M. Israel time, which is May 27, 2014 at 11:59 P.M. Eastern daylight time.If you sign and return the enclosed proxy card, your shares will be voted in favor of all of the proposed resolutions, whether or not you specifically indicate a “FOR” vote, unless you abstain or vote against a specific resolution.In addition, by signing and returning the proxy card you are confirming that you do not have a “personal interest” in any proposed resolution, unless you specifically note on the proxy card that you have a “personal interest” with respect to a specific resolution. Who Can Vote You are entitled to notice of the meeting and to vote at the meeting if you were a shareholder of record at the close of business on April 21, 2014, or the “Record Date.”You are also entitled to notice of the meeting and to vote at the meeting if you held our ordinary shares through a bank, broker or other nominee which was one of our shareholders of record at the close of business on the Record Date, or which appeared in the participant listing of a securities depository on that date.We are mailing copies of this Proxy Statement and the proxy cards to our shareholders of record on the Record Date on or about April 28, 2014, and we will solicit proxies primarily by mail and email.The original solicitation of proxies by mail and email may be further supplemented by solicitation by telephone, mail, email and other means by certain of our officers, directors and employees, but they will not receive additional compensation for these services.We will bear the cost of external solicitors and of the solicitation of the proxy cards, including postage, printing and handling, and will reimburse the reasonable expenses of banks, brokerage firms and others for forwarding material to beneficial owners of our ordinary shares. Quorum and Required Vote On April 21, 2014, we had outstanding 190,789,698 ordinary shares.Each ordinary share is entitled to one vote upon each of the matters to be presented at the meeting.Under our Articles of Association, the meeting will be properly convened if at least two shareholders attend the meeting in person or sign and return proxies, provided that they hold shares representing more than 50% of our voting power.This is known as a quorum.If a quorum is not present within half an hour from the time scheduled for the meeting, the meeting will be adjourned for one week (to the same day, time and place), or to a day, time and place proposed by the Chairman of our board of directors with the consent of the majority of the voting power represented at the meeting in person or by proxy and voting on the adjournment.Any two shareholders who attend an adjourned meeting in person or by proxy will constitute a quorum, regardless of the number of shares they hold or represent.Under Israeli law, broker non-votes and abstentions will be counted toward the required quorum, but will then have no effect on whether the requisite vote is obtained (that is, they will not be counted as voting for or against the proposals). If a shareholder holds ordinary shares through a bank or broker it is critical for that holder to cast a vote if that holder wants it to count in the election of directors, including the election of two outside directors, or the approval of compensation of our Chief Executive Officer (Items1, 2 and 4 of this Proxy Statement).Please note that a shareholder’s bank or broker can no longer vote uninstructed shares in the election of directors on a discretionary basis.Thus, if a shareholder holds ordinary shares through a bank or broker and does not instruct the bank or broker how to vote in the election of directors, including the election of two outside directors, or the approval of compensation of our Chief Executive Officer, no votes will be cast on that shareholder’s behalf.The shareholder’s bank or broker will, however, continue to have discretion to vote any uninstructed shares on the ratification of the appointment and compensation of Check Point’s independent registered public accounting firm (Item3 of this Proxy Statement). 2 Our board of directors unanimously recommends that you vote “FOR” all proposals under Items 1 through 4 below. BENEFICIAL OWNERSHIP OF SECURITIES BY CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table shows information as of April 1, 2014 for (i) each person who, to our knowledge, beneficially owns more than 5% of our outstanding ordinary shares, and (ii) our executive officers and directors as a group.The information in the table below is based on 191,103,587 ordinary shares outstanding as of April 1, 2014. Name Number of shares beneficially owned (1) % of class of shares (2) Number of options/RSUs (3) Exercise prices of options Dates of expiration of options Gil Shwed % $
